  Case: 1:18-cv-07686 Document #: 1010 Filed: 02/26/21 Page 1 of 6 PageID #:9621



                  IN THE UNITED STATES DISTRICT COURT FOR THE
                         NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION


    In re Lion Air Flight JT 610 Crash                    Lead Case: 1:18-cv-07686

                                                          Honorable Thomas M. Durkin


                                                          This filing applies to
                                                          All Cases




                   THE BOEING COMPANY’S SIXTH STATUS REPORT
                        ON REMAINING INDIVIDUAL ACTIONS
        Boeing hereby provides an updated report on the number and status of the remaining

individual actions.

        The parties have successfully settled all but a handful of the claims arising from the tragic

Lion Air Flight JT610. Boeing appreciates the assistance of the mediator, Judge Donald

O’Connell, in reaching these settlements.

        The parties have fully or partially settled claims on behalf of 175 of the 186 decedents on

whose behalf claims have been filed. Boeing continues to engage in good-faith negotiations

through Judge O’Connell on the claims that have not yet settled, but progress has slowed. Three

claims were settled through mediation in January. Boeing participated in mediations in February

with one set of attorneys representing the vast majority of the unsettled claims, but the parties so

far have been unable to reach agreement. The mediator is continuing to work with the parties on

these claims. Given the ongoing discussions, Boeing respectfully requests that the Court continue

the stay and set a deadline of March 8, 2021, ten days from now, for Boeing’s next status report.

                                            Background
        The Plaintiffs and Boeing committed at the outset to negotiate in good faith to settle these

claims for full compensatory damages under the applicable law as assessed based on the facts

and circumstances of each case. May 17, 2019 Joint Case Management Report at 1. The Court


RESTRICTED92344518.3
  Case: 1:18-cv-07686 Document #: 1010 Filed: 02/26/21 Page 2 of 6 PageID #:9622




adopted the parties’ proposal and struck all pending deadlines in the litigation to allow the

settlement negotiations and mediations to proceed. May 20, 2019 Docket Entry. The parties then

began mediating with the assistance of mediator Hon. Donald O’Connell, former Chief Judge of

the Circuit Court of Cook County. The first mediation was held on July 16, 2019. The parties

have made substantial progress resolving claims, including using virtual mediations due to the

COVID-19 pandemic.

                                  Status of Individual Actions
        Detailed information on the filed cases is provided below, but the following charts

provide a high-level summary of the status of the claims brought in the litigation.


                                             By Action

                                 Dismissed                   67

                               Expected to be
                                                             10
                                 Dismissed

                                 Remaining                   10

                                    Total                    87



                                            By Decedent

                                Fully Settled                169

                              Partially Settled               6

                              Fully Unsettled                11

                                    Total                    186


        To date, 87 individual actions arising out of the October 29, 2018 accident involving Lion

Air Flight JT 610 have been filed in or removed to this Court. The complaints in these actions

assert wrongful death and other claims on behalf of 186 different decedents out of the 189 people




                                                  2
RESTRICTED92344518.3
    Case: 1:18-cv-07686 Document #: 1010 Filed: 02/26/21 Page 3 of 6 PageID #:9623




who were on board Lion Air Flight 610.1 The parties have fully or partially settled—and are at

various stages of finalizing (as discussed below)—claims on behalf of 1752 of the 186 decedents

on whose behalf claims have been filed.

         The claims relating to 132 decedents have been settled and fully dismissed, either as a

result of a stipulation of dismissal or a motion for approval of the settlement. These stipulations

and motions resulted in full dismissal of 67 of the 87 actions filed so far, leaving 20 individual

actions that are currently open. A list of those 20 actions follows below. The 20 open actions

involve claims on behalf of 54 different decedents.

         Of the claims for 54 decedents in the open actions, the plaintiffs and Boeing have fully or

partially settled the claims for 43 of those decedents. These settlements are in the process of

being fully documented. Boeing expects that these settlements will lead to additional stipulations

of dismissal and motions for approval of the settlements in the near future. Boeing expects that

the dismissal of these claims will include the full dismissal of 10 of the 20 currently open

actions. Boeing is engaged in settlement discussions and/or mediations with plaintiffs’ counsel

on the remaining claims.

         Considering all claims without regard to whether the claims have been filed in this Court

yet or not, 176 claims have fully or partially settled. This total includes one claim that settled

prior to suit being filed. Boeing has not been presented with claims for two of the decedents on

the aircraft.




1
  Although the claims relating to some decedents have been included in multiple, separate actions, there are 186
different, unique decedents represented in the cases filed to date.
2
  In Boeing’s Fifth Status Report, Boeing reported 174 settlements. Since then, three claims settled at mediation in
January. The reason that the number in this report has only increased by one relates to two claims that appeared to
settle at a mediation in February 2020. Those plaintiffs retained new counsel and Boeing was advised that the
plaintiffs were unwilling to finalize the settlements. The claims were unsuccessfully mediated with the new counsel
in February 2021. Boeing therefore has removed those two claims from its tally of settled claims.



                                                         3
RESTRICTED92344518.3
  Case: 1:18-cv-07686 Document #: 1010 Filed: 02/26/21 Page 4 of 6 PageID #:9624



                            List of Currently Open Actions

              CASE NO.      CASE NAME

            1:18-cv-07686   In re: Lion Air Flight JT 610 Crash
                            Saputra, et al. v. The Boeing Company

            1:19-cv-00797   Kurniawati v. The Boeing Company

            1:19-cv-01552   Chandra v. The Boeing Company

            1:19-cv-01588   Ellisa v. The Boeing Company

            1:19-cv-01601   Subekti v. The Boeing Company

            1:19-cv-01623   Pranata v. The Boeing Company

            1:19-cv-01701   Wijaya, et al. v. The Boeing Company

            1:19-cv-02764   Oktaviani, et al. v. The Boeing Company

            1:19-cv-02774   Agnes Tjandra, et al. v. The Boeing Company

            1:19-cv-02919   Rosanna Simarmata, et al. v. The Boeing Company

            1:19-cv-03415   Soegiyono v. The Boeing Company

            1:19-cv-05217   Komar, et al. v. The Boeing Company

            1:19-cv-05220   Liyanah, et al. v. The Boeing Company

            1:19-cv-05311   Soegiyono v. The Boeing Company

            1:19-cv-07091   Smith, et al. v. The Boeing Company, et al,

            1:20-cv-02643   Abidin, et al. v. The Boeing Company

            1:20-cv-04137   Suryati v. The Boeing Company

            1:20-cv-05498   Sethi v. The Boeing Company

            1:20-cv-05773   Khan v. The Boeing Company

            1:20-cv-06380   Rejeki et al. v. The Boeing Company




                                            4
RESTRICTED92344518.3
  Case: 1:18-cv-07686 Document #: 1010 Filed: 02/26/21 Page 5 of 6 PageID #:9625



                                           Conclusion

        Pursuant to the mediation process approved by the Court and with the assistance of Judge

O’Connell, the parties have made remarkable progress in resolving these claims. All of the

remaining, unsettled claims have been mediated or otherwise the subject of settlement

discussions. Those discussions continue, and Boeing hopes that additional settlements will be

achieved.

        For the reasons stated above, Boeing respectfully requests that the Court continue to stay

the litigation and set a deadline of March 8, 2021 for Boeing’s next status report to allow the

parties to continue to engage in mediations and settlement negotiations to try to resolve the

remaining claims.

  DATED: February 26, 2021                    THE BOEING COMPANY


                                              By: /s/ Mack H. Shultz, Jr.
                                                 One of its Attorneys



Bates McIntyre Larson                                Mack H. Shultz, Jr.
BLarson@perkinscoie.com                              MShultz@perkinscoie.com
Daniel T. Burley                                     Gretchen M. Paine
DBurley@perkinscoie.com                              GPaine@perkinscoie.com
Perkins Coie LLP                                     Perkins Coie LLP
131 S. Dearborn, Suite 1700                          1201 Third Avenue, Suite 4900
Chicago, Illinois 60603-5559                         Seattle, Washington 98101-3099
Phone: (312) 324-8400                                Phone: (206) 359-8000
Fax: (312) 324-9400                                  Fax: (206) 359-9000




                                                 5
RESTRICTED92344518.3
  Case: 1:18-cv-07686 Document #: 1010 Filed: 02/26/21 Page 6 of 6 PageID #:9626




                                 CERTIFICATE OF SERVICE

        I, Mack H. Shultz, Jr., certify that on February 26, 2021, I electronically filed the foregoing
with the Clerk of the Court using the CM/ECF system, which will send notification of such filing
to all attorneys of record. I also certify that I served the foregoing by email to the following
attorneys:


 Filippo Marchino
 fm@xlawx.com
 Tom Cassaro
 tc@xlawx.com
 Thomas Gray
 tg@xlawx.com
 THE X-LAW GROUP, P.C.
 625 Fair Oaks Ave., Suite 390
 South Pasadena, CA 91030
 Tel: (213) 599-3380




I certify under penalty of perjury that the foregoing is true and correct.

DATED this 26th day of February 2021.


                                                /s/    Mack H. Shultz, Jr.
                                               PERKINS COIE LLP
                                               1201 Third Avenue, Suite 4900
                                               Seattle, Washington 98101-3099
                                               Phone: (206) 359-8000
                                               Fax: (206) 359-9000




                                                  2
RESTRICTED92344518.3
